Citation Nr: 9927661	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a herniated nucleus pulposus at L5.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
April 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) New Orleans Regional 
Office (RO) which granted service connection for a herniated 
nucleus pulposus at L5, and assigned an initial 20 percent 
rating thereto.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In July 1999, the veteran testified at a Board 
hearing at the RO.

It is noted that on his July 1997 Notice of Disagreement and 
at his July 1999 hearing, the veteran indicated that he had 
been determined to be totally disabled by the Social Security 
Administration (SSA) and requested "at least" a 60 percent 
rating for his low back disability.  Based on his assertions, 
the Board finds that the claims folder contains an inferred 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  See Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993); Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).  The issue of entitlement to TDIU has not 
yet been adjudicated and is referred to the RO for initial 
consideration.


REMAND

Initially, the Board finds that the veteran's claim for an 
evaluation in excess of 20 percent for his service-connected 
low back disability is well-grounded within the meaning of 38 
U.S.C.A. 5107.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson, supra.  

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107.  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Moreover, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle, 2 Vet. App. at 632.

In this case, the veteran most recently afforded VA medical 
examination in April 1997.  However, it does not appear that 
his claims folder was available to the examiner for review in 
conjunction with his examination of the veteran.  In that 
regard, the Board notes that the record contains a March 1993 
private medical examination report, describing the veteran as 
"practically completely disabled," in large part due to his 
low back disability.  In addition, it is noted that at his 
July 1999 hearing, the veteran described bladder and bowel 
symptoms and indicated that his low back disability had 
worsened since the last VA examination in April 1997.  

In light of the foregoing, the Board finds that a new 
examination is warranted, one which takes into account 
records of prior medical treatment, as well as addresses the 
veteran's symptoms in light of the applicable rating 
criteria.  Green, 1 Vet. App. at 124; see also Massey v. 
Brown, 7 Vet. App. 204 (1994).  

In that regard, the Court has held that, when a diagnostic 
code provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In 
this case, the veteran's disability has been rated by the RO 
pursuant to Diagnostic Codes 5292 and 5293.  It is noted that 
since the RO's June 1997 rating decision, the VA General 
Counsel issued an opinion to the effect that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve might cause limitation of motion of the spine.  
Thus, it was determined that pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is considered under Diagnostic 
Code 5293.  VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997), 63 
Fed. Reg. 31,262 (1998).  Therefore, the examiner and the RO 
must address the veteran's disability in light of these 
provisions.  

The veteran has also indicated that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Although the SSA disability decision is not 
controlling for VA determinations, it is certainly pertinent 
to the instant claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
due process, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all medical care 
providers who have provided recent 
treatment for his service connected low 
back disability.  After securing any 
necessary authorization for release of 
medical information, the RO should obtain 
copies of all records (not previously 
obtained) for association with the claims 
folder.

2.  The RO should also contact the SSA 
and secure a copy of any decision 
awarding the veteran Social Security 
disability benefits, as well as copies of 
all supporting medical records utilized 
in making that decision.  38 U.S.C.A. § 
5106 (West 1991).

3.  After the above evidence, if any, is 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination to determine the 
nature and severity of his service-
connected low back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to provide a 
detailed assessment of the current 
severity all manifestations associated 
with the veteran's low back disability, 
as well as an opinion as to the severity 
of any functional impairment.  This 
should include a report of the presence 
of any weakened movement, sensory 
changes, excess fatigability, 
incoordination, and/or pain on movement, 
in addition to limitation of motion of 
the veteran's low back.  With respect to 
the subjective complaints of pain, the 
examiners are requested to specifically 
comment on whether pain is visibly 
manifested on movement of the pertinent 
joints.  If the examiner deems it 
appropriate, additional examinations 
should be conducted.

4.  Thereafter, the case should be 
reviewed by the RO, including 
consideration of whether 38 C.F.R. §§ 
4.40, and 4.45 apply. 

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


